Day, J.
I. The evidence shows that the watch and chain were purchased by J. R. Flaugher and presented to. his wife, the appellant, and that they have been used by her, and occasionally by her daughter. The evidence further shows that the other articles of jewelry were used in the defendant’s family, with the exception of one ring, of the value of three dollars. It further appears that the defendant did not know that the articles were not paid for, until within about one year of the time suit was commenced. The articles in question constitute a family expense, under the doctrine of Smedly v. Felt, 41 Iowa, 588. The court did not err in rendering judgment against the appellant therefor.
II. It is insisted that the court erred in rendering judgment against appellant for ten per'cent interest, inasmuch as she is not a party to the note. From the amount of the judgment it is apparent that the interest up to the time of the rendition of the judgment was computed at six per cent. The judgment itself, however, draws interest at ten per cent. It is conceded by appellee that this is a mistake. If the attention of the court below had been called to this condition of the record, doubtless it would have been corrected, and the necessity for an appeal on this ground would have been obviated. The judgment will be modified so as to draw six .per cent interest. The appellant wil.1 pay the costs of appeal.
Modified and Affirmed.